Title: From Alexander Hamilton to Lieutenant Colonel Richard Varick, [28 October 1780]
From: Hamilton, Alexander
To: Varick, Richard



[Preakness, New Jersey, October 28, 1780]
Dr Sir

I have received several letters from you to Harrison and myself: the requisitions of which I believe have been mostly complied with. It is impossible for me to ascertain what papers have been forwarded and what remain to be forwarded, as Harrison transacted the matter before he went away and left no minute. If you will let me know particularly what are deficient I will with pleasure forward them by the first opportunity.
I am with great regard
Oct. 28 1780
Harrisons & Meade’s depositions have just gone on—
